UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-00035 GENERAL ELECTRIC COMPANY (Exact name of registrant as specified in its charter) New York 14-0689340 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, CT 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ There were 10,626,842,000 shares of common stock with a par value of $0.06 per share outstanding at June 26, 2009. (1) General Electric Company Page Part I - Financial Information Item 1. Financial Statements Condensed Statement of Earnings Three Months Ended June 30, 2009 3 Six Months Ended June 30, 2009 4 Condensed Statement of Financial Position 5 Condensed Statement of Cash Flows 6 Summary of Operating Segments 7 Notes to Condensed, Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 49 Item 3. Quantitative and Qualitative Disclosures About Market Risk 71 Item 4. Controls and Procedures 71 Part II - Other Information Item 2. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 72 Item 4. Submission of Matters to a Vote of Security Holders 73 Item 6. Exhibits 74 Signature 75 Forward-Looking Statements This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: the severity and duration of current economic and financial conditions, including volatility in interest and exchange rates, commodity and equity prices and the value of financial assets; the impact of U.S. and foreign government programs to restore liquidity and stimulate national and global economies; the impact of conditions in the financial and credit markets on the availability and cost of GE Capital’s funding and on our ability to reduce GE Capital’s asset levels and commercial paper exposure as planned; the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; the soundness of other financial institutions with which GE Capital does business; the adequacy of our cash flow and earnings and other conditions which may affect our ability to maintain our quarterly dividend at the current level; the level of demand and financial performance of the major industries we serve, including, without limitation, air and rail transportation, energy generation, network television, real estate and healthcare; the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks, including the impact of proposed financial services regulation; strategic actions, including acquisitions and dispositions and our success in integrating acquired businesses; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements. General Electric Company and consolidated affiliates Condensed Statement of Earnings Three months ended June 30(Unaudited) Consolidated GE(a) Financial Services (GECS) (In millions; except share amounts) 2009 2008 2009 2008 2009 2008 Revenues Sales of goods $ 15,906 $ 17,387 $ 15,701 $ 16,956 $ 205 $ 528 Sales of services 10,172 10,712 10,311 10,890 – – Other income 34 574 80 667 – – GECS earnings from continuing operations – – 349 2,774 – – GECS revenues from services 12,970 18,167 – – 13,226 18,504 Total revenues 39,082 46,840 26,441 31,287 13,431 19,032 Costs and expenses Cost of goods sold 12,450 13,885 12,287 13,522 164 461 Cost of services sold 6,354 6,844 6,493 7,022 – – Interest and other financial charges 4,653 6,621 348 554 4,468 6,343 Investment contracts, insurance losses and insurance annuity benefits 779 821 – – 823 870 Provision for losses on financing receivables 2,817 1,469 – – 2,817 1,469 Other costs and expenses 8,933 10,568 3,556 3,687 5,471 6,985 Total costs and expenses 35,986 40,208 22,684 24,785 13,743 16,128 Earnings (loss) from continuing operations before income taxes 3,096 6,632 3,757 6,502 (312) 2,904 Benefit (provision) for income taxes (219) (1,054) (897) (981) 678 (73) Earnings from continuing operations 2,877 5,578 2,860 5,521 366 2,831 Loss from discontinued operations, net of taxes (194) (322) (194) (322) (193) (337) Net earnings 2,683 5,256 2,666 5,199 173 2,494 Less net earnings (loss) attributable to noncontrolling interests 12 184 (5) 127 17 57 Net earnings attributable to the Company 2,671 5,072 2,671 5,072 156 2,437 Preferred stock dividends declared (75) – (75) – – – Net earnings attributable to GE common shareowners $ 2,596 $ 5,072 $ 2,596 $ 5,072 $ 156 $ 2,437 Amounts attributable to the Company Earnings from continuing operations $ 2,865 $ 5,394 $ 2,865 $ 5,394 $ 349 $ 2,774 Loss from discontinued operations, net of taxes (194) (322) (194) (322) (193) (337) Net earnings attributable to the Company $ 2,671 $ 5,072 $ 2,671 $ 5,072 $ 156 $ 2,437 Per-share amounts Earnings from continuing operations Diluted earnings per share $ 0.26 $ 0.54 Basic earnings per share $ 0.26 $ 0.54 Net earnings Diluted earnings per share $ 0.24 $ 0.51 Basic earnings per share $ 0.24 $ 0.51 Dividends declared per share $ 0.10 $ 0.31 (a) Represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services) which is presented on a one-line basis. See Note 3 for other-than-temporary impairment amounts. See accompanying notes. Separate information is shown for "GE" and "Financial Services (GECS)." Transactions between GE and GECS have been eliminated from the "Consolidated" columns. (3) General Electric Company and consolidated affiliates Condensed Statement of Earnings Six months ended June 30(Unaudited) Consolidated GE(a) Financial Services (GECS) (In millions; except share amounts) 2009 2008 2009 2008 2009 2008 Revenues Sales of goods $ 29,978 $ 32,168 $ 29,514 $ 31,403 $ 478 $ 895 Sales of services 20,227 20,253 20,520 20,629 – – Other income 462 1,149 559 1,325 – – GECS earnings from continuing operations – – 1,310 5,230 – – GECS revenues from services 26,826 35,498 – – 27,383 36,175 Total revenues 77,493 89,068 51,903 58,587 27,861 37,070 Costs and expenses Cost of goods sold 23,883 25,793 23,509 25,145 388 778 Cost of services sold 12,987 12,929 13,280 13,305 – – Interest and other financial charges 9,980 13,148 724 1,156 9,589 12,519 Investment contracts, insurance losses and insurance annuity benefits 1,525 1,625 – – 1,596 1,718 Provision for losses on financing receivables 5,153 2,812 – – 5,153 2,812 Other costs and expenses 18,270 20,775 6,920 7,239 11,600 13,769 Total costs and expenses 71,798 77,082 44,433 46,845 28,326 31,596 Earnings (loss) from continuing operations before income taxes 5,695 11,986 7,470 11,742 (465) 5,474 Benefit (provision) for income taxes 99 (1,895) (1,739) (1,739) 1,838 (156) Earnings from continuing operations 5,794 10,091 5,731 10,003 1,373 5,318 Loss from discontinued operations, net of taxes (215) (369) (215) (369) (197) (398) Net earnings 5,579 9,722 5,516 9,634 1,176 4,920 Less net earnings attributable to noncontrolling interests 97 346 34 258 63 88 Net earnings attributable to the Company 5,482 9,376 5,482 9,376 1,113 4,832 Preferred stock dividends declared (150) – (150) – – – Net earnings attributable to GE common shareowners $ 5,332 $ 9,376 $ 5,332 $ 9,376 $ 1,113 $ 4,832 Amounts attributable to the Company Earnings from continuing operations $ 5,697 $ 9,745 $ 5,697 $ 9,745 $ 1,310 $ 5,230 Loss from discontinued operations, net of taxes (215) (369) (215) (369) (197) (398) Net earnings attributable to the Company $ 5,482 $ 9,376 $ 5,482 $ 9,376 $ 1,113 $ 4,832 Per-share amounts Earnings from continuing operations Diluted earnings per share $ 0.52 $ 0.98 Basic earnings per share $ 0.52 $ 0.98 Net earnings Diluted earnings per share $ 0.50 $ 0.94 Basic earnings per share $ 0.50 $ 0.94 Dividends declared per share $ 0.41 $ 0.62 (a) Represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services) which is presented on a one-line basis. See Note 3 for other-than-temporary impairment amounts. See accompanying notes. Separate information is shown for "GE" and "Financial Services (GECS)." Transactions between GE and GECS have been eliminated from the "Consolidated" columns. (4) General Electric Company and consolidated affiliates Condensed Statement of Financial Position Consolidated GE(a) Financial Services (GECS) June 30, December 31, June 30, December 31, June 30, December 31, (In millions; except share amounts) 2009 2008 2009 2008 2009 2008 (Unaudited) (Unaudited) (Unaudited) Assets Cash and equivalents $ 52,316 $ 48,187 $ 2,985 $ 12,090 $ 50,017 $ 37,486 Investment securities 45,214 41,446 46 213 45,168 41,236 Current receivables 19,194 21,411 12,228 15,064 – – Inventories 13,307 13,674 13,234 13,597 73 77 Financing receivables – net 351,601 365,168 – – 359,478 372,456 Other GECS receivables 14,517 13,439 – – 18,719 18,636 Property, plant and equipment (including equipment leased to others) – net 72,937 78,530 14,288 14,433 58,649 64,097 Investment in GECS – – 67,868 53,279 – – Goodwill 83,825 81,759 56,510 56,394 27,315 25,365 Other intangible assets – net 15,227 14,977 11,218 11,364 4,009 3,613 All other assets 107,565 106,899 23,251 22,435 85,646 85,721 Assets of businesses held for sale 939 10,556 707 – 232 10,556 Assets of discontinued operations 1,526 1,723 64 64 1,462 1,659 Total assets $ 778,168 $ 797,769 $ 202,399 $ 198,933 $ 650,768 $ 660,902 Liabilities and equity Short-term borrowings $ 174,644 $ 193,695 $ 2,415 $ 2,375 $ 173,458 $ 193,533 Accounts payable, principally trade accounts 19,194 20,819 10,610 11,699 12,401 13,882 Progress collections and price adjustments accrued 11,883 12,536 12,429 13,058 – – Other GE current liabilities 19,192 21,560 19,192 21,624 – – Long-term borrowings 339,420 330,067 11,250 9,827 329,129 321,068 Investment contracts, insurance liabilities and insurance annuity benefits 32,377 34,032 – – 32,831 34,369 All other liabilities 56,393 64,796 31,633 32,767 24,886 32,090 Deferred income taxes 2,858 4,584 (3,915) (3,949) 6,773 8,533 Liabilities of businesses held for sale 268 636 72 – 196 636 Liabilities of discontinued operations 1,480 1,432 175 189 1,305 1,243 Total liabilities 657,709 684,157 83,861 87,590 580,979 605,354 Preferred stock (30,000 shares outstanding at both June 30, 2009 and December 31, 2008) – Common stock (10,626,842,000 and 10,536,897,000 shares outstanding at June 30, 2009 and December 31, 2008, respectively) 702 702 702 702 1 1 Accumulated other comprehensive income – net(b) Investment securities (2,176) (3,094) (2,176) (3,094) (2,176) (3,097) Currency translation adjustments 2,186 (299) 2,186 (299) 494 (1,258) Cash flow hedges (1,927) (3,332) (1,927) (3,332) (1,884) (3,134) Benefit plans (14,649) (15,128) (14,649) (15,128) (376) (367) Other capital 38,371 40,390 38,371 40,390 27,579 18,079 Retained earnings 123,166 122,123 123,166 122,123 44,230 43,055 Less common stock held in treasury (33,554) (36,697) (33,554) (36,697) – – Total GE shareowners’ equity 112,119 104,665 112,119 104,665 67,868 53,279 Noncontrolling interests(c) 8,340 8,947 6,419 6,678 1,921 2,269 Total equity 120,459 113,612 118,538 111,343 69,789 55,548 Total liabilities and equity $ 778,168 $ 797,769 $ 202,399 $ 198,933 $ 650,768 $ 660,902 (a) Represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services) which is presented on a one-line basis. (b) The sum of accumulated other comprehensive income - net was $(16,566) million and $(21,853) million at June 30, 2009 and December 31, 2008, respectively. (c) Included accumulated other comprehensive income attributable to noncontrolling interests of $(122) million and $(194) million at June 30, 2009 and December 31, 2008, respectively. See accompanying notes. Separate information is shown for "GE" and "Financial Services (GECS)." Transactions between GE and GECS have been eliminated from the "Consolidated" columns. (5) General Electric Company and consolidated affiliates Condensed Statement of Cash Flows Six months ended June 30 (Unaudited) Consolidated GE(a) Financial Services (GECS) (In millions) 2009 2008 2009 2008 2009 2008 Cash flows – operating activities Net earnings attributable to the Company $ 5,482 $ 9,376 $ 5,482 $ 9,376 $ 1,113 $ 4,832 Loss from discontinued operations 215 369 215 369 197 398 Adjustments to reconcile net earnings attributable to the Company to cash provided from operating activities Depreciation and amortization of property, plant and equipment 5,235 5,355 1,107 1,089 4,128 4,266 Earnings from continuing operations retained by GECS – – (1,310) (3,211) – – Deferred income taxes (1,150) (308) 29 (534) (1,179) 226 Decrease (increase) in GE current receivables 2,187 (842) 2,836 110 – – Decrease (increase) in inventories 210 (1,949) 246 (1,930) 4 (19) Increase (decrease) in accounts payable (984) 1,003 (651) 477 (1,278) 1,089 Increase (decrease) in GE progress collections (675) 2,776 (651) 2,866 – – Provision for losses on GECS financing receivables 5,153 2,812 – – 5,153 2,812 All other operating activities (10,076) (987) (240) 680 (9,803) (1,835) Cash from (used for) operating activities – continuing operations 5,597 17,605 7,063 9,292 (1,665) 11,769 Cash from (used for) operating activities – discontinued operations (44) 485 – (9) (44) 494 Cash from (used for) operating activities 5,553 18,090 7,063 9,283 (1,709) 12,263 Cash flows – investing activities Additions to property, plant and equipment (4,459) (8,065) (1,325) (1,640) (3,299) (6,600) Dispositions of property, plant and equipment 2,605 5,325 – – 2,605 5,325 Net decrease (increase) in GECS financing receivables 25,944 (23,770) – – 25,450 (24,781) Proceeds from sales of discontinued operations – 203 – 203 – – Proceeds from principal business dispositions 9,032 4,346 186 (76) 8,846 4,422 Payments for principal businesses purchased (5,973) (14,678) (336) (1,916) (5,637) (12,762) Capital contribution from GE to GECS – – (9,500) – – – All other investing activities (48) (3,362) (14) 212 974 (3,567) Cash from (used for) investing activities – continuing operations 27,101 (40,001) (10,989) (3,217) 28,939 (37,963) Cash from (used for) investing activities – discontinued operations 48 (456) – – 48 (456) Cash from (used for) investing activities 27,149 (40,457) (10,989) (3,217) 28,987 (38,419) Cash flows – financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) (31,184) 6,996 1,564 (2,015) (33,732) 8,732 Newly issued debt (maturities longer than 90 days) 51,795 61,355 1,330 98 50,596 61,396 Repayments and other reductions (maturities longer than 90 days) (40,816) (34,761) (1,559) (52) (39,257) (34,709) Net dispositions (purchases) of GE shares for treasury 484 (1,543) 484 (1,543) – – Dividends paid to shareowners (6,705) (6,215) (6,705) (6,215) – (2,019) Capital contribution from GE to GECS – 9,500 – All other financing activities (2,143) (163) (293) – (1,850) (163) Cash from (used for) financing activities – continuing operations (28,569) 25,669 (5,179) (9,727) (14,743) 33,237 Cash used for financing activities – discontinued operations – (5) – – – (5) Cash from (used for) financing activities (28,569) 25,664 (5,179) (9,727) (14,743) 33,232 Increase (decrease) in cash and equivalents 4,133 3,297 (9,105) (3,661) 12,535 7,076 Cash and equivalents at beginning of year 48,367 16,031 12,090 6,702 37,666 9,739 Cash and equivalents at June 30 52,500 19,328 2,985 3,041 50,201 16,815 Less cash and equivalents of discontinued operations at June 30 184 333 – – 184 333 Cash and equivalents of continuing operations at June 30 $ 52,316 $ 18,995 $ 2,985 $ 3,041 $ 50,017 $ 16,482 (a) Represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services) which is presented on a one-line basis. See accompanying notes. Separate information is shown for "GE" and "Financial Services (GECS)." Transactions between GE and GECS have been eliminated from the "Consolidated" columns and are discussed in Note 17. (6) Summary of Operating Segments General Electric Company and consolidated affiliates Three months ended June 30 Six months ended June 30 (Unaudited) (Unaudited) (In millions) 2009 2008 2009 2008 Revenues Energy Infrastructure $ 9,577 $ 9,671 $ 17,816 $ 17,395 Technology Infrastructure 10,555 11,851 20,991 22,311 NBC Universal 3,565 3,882 7,089 7,466 Capital Finance 12,797 17,981 25,885 34,950 Consumer & Industrial 2,507 3,139 4,728 6,001 Total segment revenues 39,001 46,524 76,509 88,123 Corporate items and eliminations 81 316 984 945 Consolidated revenues $ 39,082 $ 46,840 $ 77,493 $ 89,068 Segment profit(a) Energy Infrastructure $ 1,792 $ 1,579 $ 3,065 $ 2,649 Technology Infrastructure 1,833 2,056 3,636 3,757 NBC Universal 539 909 930 1,621 Capital Finance 590 2,903 1,709 5,582 Consumer & Industrial 111 138 147 282 Total segment profit 4,865 7,585 9,487 13,891 Corporate items and eliminations (755) (656) (1,327) (1,251) GE interest and other financial charges (348) (554) (724) (1,156) GE provision for income taxes (897) (981) (1,739) (1,739) Earnings from continuing operations attributable to the Company 2,865 5,394 5,697 9,745 Loss from discontinued operations, net of taxes, attributableto the Company (194) (322) (215) (369) Consolidated net earnings attributable to the Company $ 2,671 $ 5,072 $ 5,482 $ 9,376 (a) Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations, earnings attributable to noncontrolling interests of consolidated subsidiaries and accounting changes, and may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from acquisitions or dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured – excluded in determining segment profit, which we sometimes refer to as “operating profit,” for Energy Infrastructure, Technology Infrastructure, NBC Universal and Consumer & Industrial; included in determining segment profit, which we sometimes refer to as “net earnings,” for Capital Finance. See accompanying notes to condensed, consolidated financial statements. (7) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.
